Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
The amendment filed November 11th, 2021 has been entered. Claims 1, 3-6, 12, and 14-21 remain pending in the application. Claims 2, 7-11, and 13 have been cancelled. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 16 rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 16 recites the limitation “the holder such that the temperature is position…” However, it is unclear what is meant by temperature. For the purposes of examination, “the temperature” is understood to be “the temperature sensor.”
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 4-5 are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita (WO 2018229967 citations from US 20200100332) in view of Hegedis (US 20160014849) and in further view of Yang (US 11156364), where Yang has priority from CN 206637671 published on 11/14/2017.
In regards to claim 1, Inoshita discloses a temperature-regulating appliance comprising: a housing defining an internal chamber (fig 1 element 2 main body) ; a plate coupled to the housing and enclosing the internal chamber (fig 1 element 3 top plate), the plate having a top surface and a bottom surface (fig 1 element 3 top plate); a thermal element positioned beneath the plate and within the internal chamber (fig 1 element 4 heating coil); and a temperature sensor at least one of (i) coupled to and positioned along the bottom surface of the plate or (ii) positioned proximate the top surface and disposed within the plate ([0068] The contact temperature sensors 8a, 8b, 8c, and 8d are placed in contact with an undersurface (i.e., a surface opposite to the heating coil 4) ; fig 3), wherein the temperature sensor is configured to acquire temperature data regarding a temperature of at least one of (i) the plate or (ii) an item of cookware positioned along the top surface of the plate ([0068] The contact temperature sensors 8a, 8b, 8c, and 8d detect temperatures of the top plate 3) but is silent on a sensor assembly, a holding plate positioned beneath the temperature sensor; and a seal extending between the bottom surface of the plate and the holding plate such that the temperature sensor is enclosed between the bottom surface of the plate, the holding plate, and the seal; and insulation (a) positioned between the plate and the thermal element and (b) surrounding the sensor assembly, the insulation having a multi-layer construction including (i) a first layer that engages with the plate and the 
However, Hegedis teaches a sensor assembly (sensor assembly 201), a holding plate positioned beneath the temperature sensor (fixing part 214); and a seal extending between the bottom surface of the plate and the holding plate such that the temperature sensor is enclosed between the bottom surface of the plate, the holding plate, and the seal (Fig. 17A seal 222 [0121]).
Inoshita and Hegedis are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Inoshita to incorporate the teachings of Hegedis to have a sensor assembly, a plate beneath the sensor and a seal from the bottom of the surface place to enclose the temperature sensor in order to contain the assembly used for pot temperature sensor used (Hegedis [0121]).
Yang teaches insulation (a) positioned between the plate and the thermal element (Col. 6 lines 1-8 insulating mat 34) and (b) surrounding the sensor assembly (Col. 6 lines 1-8 insulating sleeve), the insulation having a multi-layer construction including (i) a first layer that engages with the plate and the sensor assembly (Col. 6 lines 1-8 insulating mat 34) and (ii) a second layer positioned beneath the first layer (Col. 6 lines 27-35 thermistor holder 37, below insulating mat 34), wherein the first layer and the second layer are manufactured from different materials (Col. 8 lines 43-45 insulating mat being silicone Teflon or polyimide, Col. 6 lines 39-40 thermistor holder is silicone or plastic.)
Inoshita, Hegedis, and Yang are considered to be analogous to the claimed invention because they are in the same field of cooking devices. It would have been obvious to have modified Inoshita to incorporate the teachings of Yang to have insulation, having two layers made from different materials in order to have the lower end of the temperature sensing cover be suspended to ensure the measurement accuracy of the temperature measuring element (Yang Col. 7 lines 55-60).
In regards to claim 4, Inoshita, Hegedis, and Yang teach the temperature-regulating appliance of Claim 1, and Inoshita teaches wherein the thermal element includes at least one of an inductive heating element, a non-inductive heating element, or a cooling element (fig 1 element 4 heating coil).
In regards to claim 5, Inoshita, Hegedis, and Yang teach the temperature-regulating appliance of Claim 1, and Inoshita teaches wherein the temperature sensor includes at least one of a thermistor, a thermocouple, a resistance temperature detection sensor, an infrared sensor, or a negative temperature coefficient thermistor (fig 3 and 4, element 211, infrared sensor).

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Inoshita in view of Hegedis, Yang and Hoare (US 10582573).
Regarding claim 3, Inoshita, Hegedis, and Yang teach the temperature-regulating appliance of Claim 1, but Inoshita and Yang are silent on wherein the seal is a first seal further comprising a second seal positioned around a periphery of the plate and the insulating layer to form a liquid-proof barrier.
Hegedis teaches the seal is a first seal (Fig. 17A seal 222 [0121]).
It would have been obvious to have modified Inoshita to incorporate the teachings of Hegedis to include the first seal in order to enclose the temperature sensor in order to contain the assembly used for pot temperature sensor used (Hegedis [0121]).
Hoare teaches the temperature-regulating appliance of Claim 2, further comprising a second seal positioned around a periphery of the plate and the insulating layer to form a liquid-proof barrier (Fig 12 and 13, element 1304 seal Col. 8 lines 49-53).
Inoshita and Hoare are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita to include the .

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, Hegedis, and Yang in further view of Christian (DE 102014216709).
Regarding claim 6, Inoshita teaches the temperature-regulating appliance of Claim 1, wherein the temperature sensor included a plurality of temperature sensors, wherein each of the plurality of temperature sensors is positioned at a different distance from a center of the plate (Fig 4, elements 8a-8d contact sensors and 211 infrared sensor, Paragraph 68m radial direction), but is silent on wherein the temperature data acquired by each of the plurality of temperature sensors facilitates estimating a diameter of the item of cookware positioned along the top surface of the plate.
However, Christian teaches wherein the temperature data acquired by each of the plurality of temperature sensors facilitates estimating a diameter of the item of cookware positioned along the top surface of the plate (Paragraph 22, a diameter of the cooking utensil is determined).
Inoshita and Christian are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita to include the teachings of Christian to determine the diameter of the cookware placed on top of the plate to determine the volume level of the cookware (Christian paragraph 22).

Claims 12, 14-16 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Inoshita in view of Meddick (GB 2552531) and in further view of Yang (US 11156364).
Regarding claim 16, Inoshita teaches a temperature-regulating appliance comprising: a housing defining an internal chamber (fig 1 element 2 main body); a plate coupled to the housing and enclosing 
However, Meddick teaches a sensor assembly comprising: a holder positioned within the aperture, the holder defining a sensor chamber (element 601 - aluminum housing and flexible silicone collar 502 in aperture in cover plate 502 Page 17 lines 14-22); and a temperature sensor disposed within the sensor chamber such that the temperature sensor is positioned proximate the top surface of the plate (Page 13, line 2-5, temperature sensor positioned aperture in cover plate).
Inoshita and Meddick are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita to include the teachings of Meddick to add an aperture for the temperature sensor and holder to sit in while being flush with the top plate so that the temperature sensor could touch the cookware during cooking operation (Meddick Page 13, line 2-5).
Yang teaches the plate defining an aperture that extends through an entire thickness of the plate (Col. 4 lines 56-58 receiving cavity)  and a sensor assembly comprising a cover having (i) cap portion that extends across the aperture and engages with the top surface of the plate (Col. 4 lines 65-
It would have been obvious to modify Inoshita and Meddick to incorporate the teachings of Yang to have an aperture extending the entire thickness of the plate in order to allow for direct contact with from the temperature sensing cover with the cooking pot placed on the device (Col. 11 lines 43-46). It would have been obvious to modify Inoshita and Meddick to incorporate the teachings of Yang to cover across the entire aperture and an insert portion that holds the temperature sensor in order to have the cover be in contact with the cooking pot directly and have the temperature sensor read the temperature of the cover, obtaining the actual heating temperature of the bottom of the cooking pot while avoiding burning-out of the cooking pot caused by overheating (Yang Col. 5 lines 17-23).
Regarding claim 12, Inoshita, Meddick, and Yang teach the temperature-regulating appliance of Claim 16, but Inoshita and Meddick are silent on wherein the holder is at least one of (i) threadably secured within the recess of the insert portion of the cover or (ii) adhesively secured within the recess of the insert portion of the cover.
However, Yang teaches the holder is at least one of (i) threadably secured within the recess of the insert portion of the cover or (ii) adhesively secured within the recess of the insert portion of the cover (Col. 8 lines 51-55 epoxy resin or similar mixed glue, attach the cover and the inner bracket).
It would have been obvious to modify Inoshita and Meddick to incorporate the teachings of Yang to adhesively secure the holder in the recess of the cover to enable the bond between the cover and the bracket be tighter and secure and ensure an effective bond (Yang Col. 8 lines 51-55).
Regarding claim 14, Inoshita teaches the temperature-regulating appliance of Claim 16, but is silent on wherein the sensor holder includes a flange positioned at a bottom end thereof, the flange 
However, Meddick teaches the sensor holder includes a flange positioned at a bottom end thereof, the flange having a diameter larger than the aperture, the flange configured to engage the bottom surface of the plate (Page 17 lines 23-29 The silicone collar 602 Fig 6).
it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita, Meddick and Yang to include the teachings of Meddick to use add a silicone collar to make a fluid tight seal between the cover plate and temperature sensor (Meddick Page 17 lines 26-29).
Regarding claim 15, Inoshita, Meddick, and Yang teach the temperature-regulating appliance of Claim 14, but Inoshita and Yang are silent on further comprising a seal positioned between the flange and the bottom surface of the plate.
However, Meddick teaches comprising a seal positioned between the flange and the bottom surface of the plate (silicon seal Page 17 lines 26-29).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita and Yang to include the teachings of Meddick to use add a silicone collar to make a fluid tight seal between the cover plate and temperature sensor (Meddick Page 17 lines 26-29).
Regarding claim 21, Inoshita, Meddick, and Yang teach the temperature-regulating appliance of Claim 16, but Inoshita and Meddick are silent on wherein an outer surface of the insert portion is threaded to cooperate with threads of the aperture.
However, Yang teaches an outer surface of the insert portion (Col. 10 lines 4-14 wrapping sleeve 8 inserted in through hole, having external thread sleeve) is threaded to cooperate with threads of the aperture (Col. 12 lines 4-7 external thread on outer wall of cover).
It would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita and Yang to include the teachings of Yang to have a threaded portion of the insert be cooperating with threads of the aperture in order to fix the temperature sensor within the aperture (Col. 12 lines 4-7).

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Inoshita, Yang, and Meddick as applied to claim 16, and further in view of Hegedis (US 20160014849).
Regarding claim 17, Inoshita and Meddick teach the temperature-regulating appliance of Claim 16, but are silent on further comprising a plurality of sensor assemblies, wherein the plate defines a plurality of apertures, wherein each of the plurality of apertures is positioned at a different distance from a center of the plate, and wherein each of the plurality of sensor assemblies is positioned within a respective one of the plurality of apertures.
However, Hegedis teaches it further comprising a plurality of sensor assemblies, wherein the plate defines a plurality of apertures, wherein each of the plurality of apertures is positioned at a different distance from a center of the plate ([83] grooves or indentations 68 that accommodate the sensors), and wherein each of the plurality of sensor assemblies is positioned within a respective one of the plurality of apertures ([83] plurality of temperature sensors in indentations or grooves).
Inoshita, Meddick, Yang, and Hegedis are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita and Christian to include the teachings of Hegedis to have a plurality of temperature sensors in indentations of the cooking surface to provide intimate thermal connection between the sensors and the cooking vessels (Hegedis [83]).

Claims 18 and 19 rejected under 35 U.S.C. 103 as being unpatentable over Inoshita in further view of Villanueva (DE 102015201079) with references made to attached the machine translation.
Regarding claim 18, Inoshita teaches a temperature-regulating appliance comprising: a housing defining an internal chamber (fig 1 element 2 main body); a plate coupled to the housing and enclosing the internal chamber, the plate having a top surface and a bottom surface (fig 1 element 3 top plate); a thermal element positioned beneath the plate and within the internal chamber (fig 1 element 4 heating coil); and a plurality of temperature sensors positioned to acquire temperature data regarding a temperature of at least one of (i) the plate or (ii) an item of cookware positioned along the top surface of the plate (fig 3, elements 8a-d paragraph 68 The contact temperature sensors 8a, 8b, 8c, and 8d detect temperatures of the top plate 3); wherein each of the plurality of temperature sensors is positioned at a different distance from a center of the plate (Fig 4, elements 8a-8d contact sensors and 211 infrared sensor, Paragraph 68m radial direction); but is silent on a controller configured to acquire the temperature data from each of the plurality of temperature sensors and estimate a diameter of the item of cookware positioned along the top surface of the plate based on the temperature data.
However, Villanueva teaches a controller configured to acquire the temperature data from each of the plurality of temperature sensors ([0006] control unit, temperature estimation unit) and estimate a diameter of the item of cookware positioned along the top surface of the plate based on the temperature data ([0008] size, being diameter, of cooking utensil from electrical variable from heating elements).
Inoshita and Villanueva are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita to include the teachings of Villanueva to have a controller acquire temperature data and estimate the diameter of the 
Regarding claim 19, Inoshita and Villanueva teach the temperature-regulating appliance of Claim 18, and Inoshita teaches wherein the plurality of temperature sensors are positioned along and coupled to the bottom surface of the plate ([0068] The contact temperature sensors 8a, 8b, 8c, and 8d are placed in contact with an undersurface (i.e., a surface opposite to the heating coil 4 fig 3).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Inoshita and Villanueva as applied to claim 18 above, and further in view of Hegedis.
Regarding claim 20, Inoshita and Villanueva teach the temperature-regulating appliance of Claim 18, but are silent on wherein the plate defines a plurality of apertures that extend at least partially through a thickness of the plate, wherein each of the plurality of temperature sensors is positioned within a respective one of the plurality of apertures.
Hegedis teaches the plate defines a plurality of apertures that extend at least partially through a thickness of the plate ([83] grooves or indentations 68 that accommodate the sensors), wherein each of the plurality of temperature sensors is positioned within a respective one of the plurality of apertures ([83] plurality of temperature sensors in indentations or grooves).
Inoshita, Villanueva, and Hegedis are considered to be analogous to the claimed invention because they are in the same field of cooking devices. Therefore, it would have been obvious to someone of ordinary skill in the art before the effective filing date to have modified the teachings of Inoshita and Christian to include the teachings of Hegedis to have a plurality of temperature sensors in indentations of the cooking surface to provide intimate thermal connection between the sensors and the cooking vessels (Hegedis [83]).

Response to Arguments
Applicant's arguments filed November 11th, 2021 have been fully considered but they are not persuasive. 
Applicant’s arguments with respect to claims 1, and 3-7 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 7 has been withdrawn. Hegedis and the newly cited reference, Yang (US 11156364) are used to show the amended limitations in claim 1. Hegedis is used to show the amended limitations in claim 3. 
Applicant’s arguments with respect to claims 12-17 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. Claim 7 has been withdrawn. The newly cited reference Yang (US 11156364) is used to show the amended limitations in claim 12 and 16. 
Applicant’s arguments with respect to claims 18-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument. The newly cited reference Villanueva (DE 102015201079) is used to show the amended limitations in claim 18.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ABIGAIL RHUE whose telephone number is (571)272-4615. The examiner can normally be reached Monday - Friday, 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 5712724480. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/ABIGAIL H RHUE/Examiner, Art Unit 3761                                                                                                                                                                                                        1/21/2022

/BRIAN W JENNISON/Primary Examiner, Art Unit 3761